Citation Nr: 1228068	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-05 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active service from August 1985 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and November 2007 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims folder.  

In August 2011, the Board remanded this portion of the Veteran's appeal to obtain additional treatment records and to accord him a new VA examination.  Review of the record reflects substantial compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A back disorder was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service or to any incident therein.

2.  A left knee disorder was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service or to any incident therein.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  A left knee disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in October 2006 complied with VA's duty to notify the Veteran with regards to the issues of entitlement to service connection for back and left knee disorders.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured medical opinions in furtherance of the Veteran's claims.  Pursuant to the Board's August 2011 Remand, the Appeals Management Center (AMC) sent the Veteran an Authorization and Consent to Release Information form to obtain private treatment records from P.W., M.D.  However, the Veteran failed to return that form, and the additional private records were not obtained.  Wood v. Derwinski, 1 Vet. App. 190 [(1991) (the duty to assist is not a one-way street).  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist that was unmet.  38 C.F.R. § 3.159(c)(1)-(3).  

In addition, pertinent VA opinions with respect to the issues on appeal were obtained in May 2007 (left knee) and August 2011 (both issues).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinions obtained in this case are sufficient, as they collectively considered all of the pertinent evidence of record, including the written statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).   

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	A.  Back Disorder

The Veteran contends that he has a back disorder that is related to an in-service injury that occurred while lifting a missile.  See, e.g., May 2011 Hearing Transcript (T.) at 5.  He has reported having a continuity of relevant symptomatology since service.  Id. at 14-15.

A review of the Veteran's STRs shows no treatment for, or diagnosis of, any back disorder.  Indeed, the Veteran testified that he did not seek treatment following the injury since he self-treated with over-the-counter medication.  T. at 7.  A periodic examination in April 1988 revealed a clinically normal spine; no back complaints or diagnoses of a back disorder were noted.  The Veteran also testified that he did not report having a back injury at discharge from service because he was not thinking of it.  Id. at 10.

According to post-service medical records, the Veteran has not received treatment for a back disorder.  In this regard, the Veteran testified that he first sought medical treatment in 2006.  Id. at 14.  The Veteran testified that Dr. P.W. treated him and that she had diagnosed a muscle strain.  Id. at 16-17.  The Board observes that some records from Dr. P.W. have been obtained; they show treatment for his left knee, but not his back.  As discussed above, the AMC was unable to obtain additional treatment records from Dr. P.W. as the Veteran did not return an Authorization and Consent to Release Information form so that those records could be obtained.

The Veteran was afforded a VA examination in August 2011.  He was diagnosed with a lumbar spine strain with normal examination.  The Veteran indicated that he had had pain in his low back since service.  He stated that he pulled a muscle in his low back while moving equipment.  He denied any other injury or trauma.  He stated that he had not been seen by a doctor but took pain pills as needed.  Following examination, the examiner opined that the Veteran's lumbar spine strain was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the Veteran's report of pulling a muscle in his low back while in service, but no treatment records could be found for a back injury or evaluation.  A review of the Veteran's medical records in the claims file did not indicate any medical appointments for evaluation or treatment of the lumbar spine.  A pulled muscle was an acute condition, which would not lead to chronic or long-term problems or to a chronic medical condition.  Therefore, it was less likely as not that his pulled muscle in service was related to any back symptoms that he currently had.  Also, with his duties as a maintenance technician working on production machinery, he would be expected to experience some back symptoms related to his current work.  

Based on a review of the evidence, the Board finds that service connection for a back disorder is not warranted.  Although the Veteran has been diagnosed post-service with a lumbar spine strain, the evidence does not show that it is related to his military service.  The Board acknowledges that the Veteran has reported incurring a muscle strain in-service when lifting a missile.  However, the Board finds that the evidence does not support a finding of a nexus between his current disability and the reported in-service injury.  

In reaching this conclusion, the Board acknowledges the Veteran's reports of injuring back in service and of having a continuity of symptomatology since service.   The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, the Board also finds the Veteran credible.  In this case, the Veteran has been consistent in his reports of the in-service injury and of having pain that he self-treated since service, and there is nothing in the record to contradict his assertions.  Therefore, the Board concedes that the Veteran incurred an in-service injury, which he reported to the August 2011 examiner was a muscle strain.  The Board also concedes the Veteran's reported continuity of symptomatology since the in-service injury.  

However, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Here, the only medical opinion of record, that of the August 2011 examiner, indicates that the Veteran's current back disorder is not related to his military service.  That opinion is uncontradicted and is supported by a well-reasoned rationale.  The examiner's opinion shows that the Veteran's reported in-service pulled muscle was an acute condition, which would not lead to chronic or long-term problems or to a chronic medical condition.  Furthermore, the examiner also indicated that the Veteran's current employment as a maintenance technician working on production machinery would lead to his experiencing some back symptoms.  The examiner took into account the Veteran's reports of a continuity of symptomatology since service, yet still provided a negative nexus opinion.  

In this case, there is no medical evidence that relates the Veteran's current lumbar spine strain to his reported history and in-service injury.  In other words, in the current appeal, the Veteran has simply contended that he has had pain since service.  Such contentions alone do not support a grant of service connection for a back disorder based on continuity of symptomatology.  No medical professional has provided any opinion indicating that any current back disorder is related to the Veteran's in-service injury and continuity of symptomatology or is otherwise related to his military service.

In this regard, the Board observes that no medical professional has provided any competent opinion to indicate that the onset of the Veteran's current back disorder was in service.  Rather, the August 2011 examiner's opinion shows that the Veteran's in-service injury was acute and did not result in a chronic condition.  Although the Veteran has reported having pain since service, the absence of any findings of a back disorder until at least 2006--when he was reportedly diagnosed with a strain by Dr. P.W.--supports the examiner's opinion that no chronic disorder was incurred in service, especially in light of the Veteran's post-service employment as a maintenance technician working on production machinery, which the examiner opined would cause back symptoms.  

Moreover, the Veteran's service records do not show the diagnosis of any in-service back disorder.  As noted above, an examination in April 1988 revealed a clinically normal spine.  In this case, the Veteran has not reported when the in-service injury occurred.  If it happened prior to April 1988, the fact that a spine examination was normal at that time weighs against a finding that the in-service injury resulted in a chronic condition, which is consistent with the August 2011 examiner's opinion that the Veteran's reported in-service strain was acute.

The Board acknowledges the Veteran's belief that he has a back disorder that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of the onset of a back disorder in service, or competent evidence of an association between a back disorder and the Veteran's active duty, or competent evidence of continuous relevant symptomatology since service, service connection for a back disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for a back disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a back disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

	B.  Left Knee Disorder

The Veteran contends that he has a left knee disorder that is related to his knee giving out in service that caused him to fall.  See, e.g., T. at 20.  He has reported having a continuity of relevant symptomatology since service.  Id. at 27.

A review of the Veteran's STRs shows two left knee complaints.  In March 1986, he complained of sharp pain.  He denied a history of knee problems.  The diagnosis was a left knee strain.  In October 1986, the Veteran was diagnosed with chondromalacia after his left knee gave out.  He denied any trauma to the knee.  The Veteran's periodic examination in April 1988 revealed clinically normal lower extremities; no left knee complaints or diagnosis were reported.  The Veteran's STRs do not indicate that his in-service left knee complaints resulted in a chronic disability.  In this regard, the Veteran testified that no diagnostic testing such as X-rays were done in service.  Id. at 22-23.

According to post-service medical records, the Veteran complained of bilateral knee pain in August 2006.  X-rays at that time revealed mild degenerative spurring of the medial femoral condyle otherwise unremarkable left knee.  A record from J.B., M.D. dated in September 2006 indicates that the Veteran had left knee pain with mechanical symptoms that suggested a meniscal tear.  A follow-up record from Dr. J.B. dated in October 2006 shows that the results of an MRI revealed some signal changes in the posterior horn of his medical meniscus.  It did not meet the criteria for a meniscal tear.  The Veteran had a fairly convincing history to suggest internal derangement.  No opinion regarding the etiology was provided.

The Veteran was afforded a VA examination in May 2007.  He reported that his left knee pain and locking was first noticed in 1987.  There was no trauma or injury.  He reported that it worsened about one year earlier and he sought treatment.  Following examination, the Veteran was diagnosed with left knee degenerative joint disease with residuals.  The examiner opined that it was less likely as not caused by or a result of the left knee strain and chondromalacia in service.  Those conditions were likely acute and transitory.  According to the military service records, the Veteran had a normal knee examination in 1988 showing resolution of those conditions.  Also, medical evidence provided did not show continued care after 1986 until 2006 when his knee, per history, worsened, which further supported the conclusion that the in-service left knee conditions were acute and transitory in nature.  

A VA treatment record dated in October 2007 reveals that the Veteran reported having knee pain since 1988; there was no specific injury.  The Veteran reported playing football in high school, but had no specific injuries to his knees.  The pain had been constant since 1988.  He was diagnosed with bilateral knee pain.  A record dated in September 2008 reported the results of an MRI apparently done in January 2006.  The MRI showed non specific signal changes of the posterior horn medial meniscus, which did not meet the criteria for tear and might represent degeneration; mild cartilaginous degeneration and adjacent sub chondral bone marrow edema posterior aspect of lateral femoral condyle; ferromagnetic artifact from the medical aspect of the patella--there did seem to be a tiny density corresponding to that location on plain film; and very tiny popliteal cyst.  The Veteran again complained of knee pain in December 2008; the diagnosis was arthralgia of both knees.  None of the Veteran's VA treatment records include any opinion regarding the etiology of his left knee complaints.  Furthermore, none of the Veteran's post-service treatment records show the diagnosis of a left knee strain or chondromalacia.

The Veteran was afforded another VA examination in August 2011.  He was diagnosed with degenerative joint disease of the left knee, normal examination.  He reported that, while in service, he knee gave out on him and he was seen and evaluated for the left knee.  He denied injury or trauma to the knee.  He stated that, while in service, he worked on airplanes and spent a lot of time kneeling on concrete under the planes.  At times, his knee locked up; it popped a lot; he had a sharp pain at times; and had trouble walking up stairs.  Following examination, the examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the in-service injury, event, or illness.  The examiner noted that the Veteran denied injury or trauma to the left knee while in service.  He reported that it gave out on him with no precipitating cause.  Evaluation of the left knee indicated that he had degenerative findings of the left meniscus in about 2006 with the findings on X-ray of degenerative joint disease.  His service records indicated treatment for acute injuries to the knee, which were treated only once with no apparent residuals found in his service treatment records.  

Based on the evaluation of the Veteran's left knee, it was likely that his current symptoms were related to both his degenerative joint disease and degenerative changes in the meniscus.  Neither of those conditions could be linked to his knee giving out on him while in service or the other conditions for which he was treated while in service.  It was more likely as not that his current conditions were related to his current work as a maintenance technician for the past 21 years rather than acute conditions that occurred while in service.  

Based on a review of the evidence, the Board finds that service connection for a left knee disorder is not warranted.  Although the Veteran has been diagnosed post-service with degenerative joint disease, the evidence does not show that it is related to his military service on any basis.  The Board acknowledges that the Veteran had in-service diagnoses of a strain and chondromalacia.  However, the Board finds that the evidence does not support a finding of a nexus between his current disability and his in-service diagnoses.  

In reaching this conclusion, the Board acknowledges the Veteran's reports of having a continuity of relevant symptomatology since service.  The Veteran is competent to report his symptomatology.  Layno, 6 Vet. App. 465.  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer at 384; Falzone at 403; Caldwell, 1 Vet. App. 466.  Furthermore, the Board also finds the Veteran credible.  In this case, the Veteran has been consistent in his reports of having pain since service and there is nothing in the record to contradict his assertions.  Thus, the evidence clearly shows in-service diagnoses as well as a continuity of symptomatology following those in-service diagnoses.  

However, as discussed above, when denying service connection for a back disorder, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage at 495-98.  Here, the only medical opinions of record, that of the May 2007 and August 2011 examiners, indicate that the Veteran's current left knee disorder is not related to his military service.  Those opinions are uncontradicted.

The May 2007 examiner opined that the Veteran's in-service diagnoses were likely acute and transitory.  The examiner supported this opinion with the April 1988 examination showing resolution of the in-service conditions.  As discussed above, the April 1988 examination revealed clinically normal lower extremities.  Even if the Veteran chose not to report any conditions, the fact remains that clinical examination was normal.  The Board acknowledges that the May 2007 examiner relied, in part, on the absence of treatment until 2006 in rendering a negative opinion.  The Board has previously conceded that the Veteran is competent and credible to report having pain since service, which the May 2007 examiner did not appear to take into account.

However, the August 2011 examiner's negative opinion did address the Veteran's report of a continuity of symptomatology.  After examining the Veteran and taking into account his reported history, the examiner indicated that the Veteran's current left knee condition was more likely as not related to his current work as a maintenance technician for the past 21 years rather than acute conditions that occurred while in service.  The examiner took into account the Veteran's reports of a continuity of symptomatology since service, yet still provided a negative nexus opinion.  The negative nexus opinion is supported a well-reasoned rationale and is uncontradicted.  

In this case, there is no medical evidence that relates the current degenerative joint disease of the Veteran's left knee to his in-service diagnoses of chondromalacia and a left knee strain.  Furthermore, there is no indication that the Veteran has been diagnosed with either chondromalacia or a left knee strain post-service.  In other words, in the current appeal, the Veteran has simply contended that he has had pain since service.  Such contentions alone do not support a grant of service connection for a left knee disorder based on continuity of symptomatology.  No medical professional has opined that the Veteran's current left knee disorder is related to his military service.  

In this regard, no medical professional has provided any opinion to indicate that the onset of the Veteran's current left knee disorder was in service.  As noted above, the Veteran's in-service diagnoses were chondromalacia and a left knee strain.  He has not been diagnosed with either disorder post-service, which supports the VA examiners' conclusions that the Veteran's in-service diagnoses were acute and transitory.  In other words, the evidence fails to show that the Veteran had a chronic in-service left knee disorder.  Although the Veteran has reported having pain since service, the absence of any findings of a left knee disorder until at least 2006--when he was treated by Dr. J.B.--supports the examiners' opinions that no chronic disorder was incurred in service, especially in light of the Veteran's post-service employment as a maintenance technician working on production machinery, which the August 2011 examiner opined would cause the Veteran's left knee symptoms.  

Additionally, there is no indication that the Veteran had degenerative joint disease manifested to a degree of 10 percent or more within one year of leaving qualifying military service.  The Board acknowledges the Veteran's testimony that no diagnostic testing, which could have shown degenerative changes, was done in service.  However, the Board reiterates that clinical examination of the Veteran's knee in April 1988, which occurred after his in-service diagnoses, was normal.  Thus, although diagnostic testing may not have been done in service, the fact remains that the evidence fails to show arthritis within one year of his discharge from service.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.   

The Board acknowledges the Veteran's belief that he has a left knee disorder that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.  

Without evidence of the onset of a chronic left knee disorder in service, or competent evidence of an association between a left knee disorder and the Veteran's active duty, or a competent evidence of a continuity of relevant symptomatology since service, service connection for a left knee disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left knee disorder is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a left knee disorder is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


